Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,250,642
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘642 is broader in scope than patent ‘642.
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. 11,250,642
Table 2 below lists corresponding claims between the present application and U.S. Patent No. 11,250,642
Table 1. Example Claim Mapping
17/563,642
US Patent 11,250,642
1. A computer-implemented method for displaying an augmented reality virtual object on a multimedia device, comprising: 

detecting, in an augmented reality environment displayed using a first device, a virtual object; 

detecting, within the augmented reality environment, a second device, the second device comprising a physical multimedia device; and 

generating, at the second device, a display comprising a representation of the virtual object.
1. A computer-implemented method for displaying an augmented reality virtual object on a multimedia device, comprising: 

detecting, in an augmented reality environment displayed using a first device, a virtual object; 

detecting, within the augmented reality environment, a second device, the second device comprising a physical multimedia device; 

generating, at the second device, a display comprising a representation of the virtual object; 

receiving a user input via the first device; 

prompting an updated display of the virtual object at the second device based on the received user input; and 

retrieving, by the second device, the updated display from one or more representations of the virtual object stored in a database.


Table 2. Corresponding Claims
17/563,642
US Patent 11,250,642
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 11, 13, 14, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Baek (US 2017/0131964)

Claim 1
	Baek discloses a computer-implemented method for displaying an augmented reality virtual object on a multimedia device (Baek, ¶¶ 2, 77: “displaying one or more virtual objects in a plurality of electronic devices and an electronic device supporting the method…may provide at least one of a "see-through" function for providing Augmented Reality (AR) and a vision-enclosed function for providing Virtual Reality (VR).”), comprising: 
detecting, in an augmented reality environment displayed using a first device, a virtual object (Baek, ¶ 177: Fig. 6B: “The electronic device 400 may display an application 601 that is also being executed on the background of the first external device 600. The application 601 may be displayed as a virtual object 401”)

    PNG
    media_image1.png
    617
    631
    media_image1.png
    Greyscale

 
detecting, within the augmented reality environment, a second device (700), the second device comprising a physical multimedia device (Baek, ¶ 85: “The processor 410 according to an embodiment may recognize the shape of the external physical screen of the second external device 700 through the image processing unit 430”); and 
generating, at the second device, a display comprising a representation of the virtual object (Baek, Fig. 6B; ¶ 186: “For example, the virtual object 407 is selected using an input device (e.g., mouse) of the second external device 700, and if a subsequent input event (e.g., drag-and-drop event or double click) is sensed, the second external device 700 may display an application corresponding to the virtual object 407 on the screen.”)

    PNG
    media_image2.png
    671
    674
    media_image2.png
    Greyscale

Claim 3
Baek discloses further comprising: detecting a user selection of the virtual object; and prompting the display of the virtual object at the second device, in response to the user selection  (Baek, Fig. 6B; ¶ 186: “For example, the virtual object 407 is selected using an input device (e.g., mouse) of the second external device 700, and if a subsequent input event (e.g., drag-and-drop event or double click) is sensed, the second external device 700 may display an application corresponding to the virtual object 407 on the screen.”)
Claim 4
Baek discloses wherein the user selection comprises gesture, including a swiping, clicking, double-clicking, touching, grabbing, or pinching motion across a depiction of the virtual object in the augmented reality environment, or wherein the user selection comprises a voice command (Baek, Fig. 6B; ¶ 105, 119: “the input event (e.g., drag and drop input event or click input event… For example, if an object to be controlled is located on the virtual extended screen of a PC or a tablet PC, the object can be controlled using a motion control or voice control provided on a Head-Mounted Display (HMD).” ¶ 186: “For example, the virtual object 407 is selected using an input device (e.g., mouse) of the second external device 700, and if a subsequent input event (e.g., drag-and-drop event or double click) is sensed, the second external device 700 may display an application corresponding to the virtual object 407 on the screen.”)
Claim 11
	The same teachings and rationales in claim 1 are applicable to claim 11.  Baek discloses the structural features in Fig. 1.
Claim 13
	The same teachings and rationales in claim 3 are applicable to claim 13.  
Claim 14
	The same teachings and rationales in claim 4 are applicable to claim 14.  
Claim 20
	The same teachings and rationales in claim 1 are applicable to claim 20.  Baek additionally discloses a computer readable medium (see ¶ 227).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
	
Claim(s) 2, 8, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2017/0131964) in view of Froy (US 2018/0089935)
Claim 2
Baek discloses wherein the first device comprises an augmented reality device connected to the second device via a virtual network (“FIG. 4 is a diagram illustrating connection of an electronic device 400 according to various embodiments of the present disclosure. The electronic device 400 may be in communication with a server 500, a first external device 600, and a second external device 700”)
Baek does not explicitly disclose, but Froy also discloses interfacing virtual objects between a first and second device over a network (see Figs. 1; 4B) and additionally makes obvious a virtual network (Froy, ¶ 54: “Referring to FIG. 1, a gaming system 10 including a plurality of EGMs 100 is illustrated. The gaming system 10 may be located, for example, on the premises of a gaming establishment, such as a casino. The EGMs 10, which are typically situated on a casino floor, may be in communication with each other and/or at least one central controller 40 through a data network or remote communication link 50. The data network 50 may be a private data communication network that is operated, for example, by the gaming facility that operates the EGM 100. Communications over the data network 50 may be encrypted for security”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use a virtual network.  The motivation would have been to maintain security, which is the conventional use for virtual networks.  
Claim 8
Baek does not disclose, but Froy makes obvious prompting a display of at least a portion of the augmented reality environment on the second device (Fig. 4B; ¶ 86: “The virtual reels 264 may be rendered in two or three dimensions, and may be rendered on, beside, above, or in front of one of the display screens of the EGM 100, such as the primary display screen 116. Other content, such as bonus content 280 can be rendered on the secondary display screen 118. For example, the bonus content may include a two dimensional virtual object. When the bonus feature is activated, the two dimensional virtual object may become a 3D object that appears to fly off the display screen 118 and, for example, down in front of the player or around the EGM 100.”)

    PNG
    media_image3.png
    865
    370
    media_image3.png
    Greyscale

Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to display portions of the AR environment on the second device.  The context of Baek is screen sharing between multiple devices using an AR environment, which is the same context as Froy.  Therefore AR content could take advantage of the additional screens depending on the desired presentation. 
Claim 12
The same teachings and rationales in claim 2 are applicable to claim 12.  
Claim 18
	The same teachings and rationales in claim 8 are applicable to claim 18.  
Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2017/0131964) in view of Ngo (US 2020/0051527)
Claim 7
Baek does not disclose, but Ngo makes obvious simultaneously displaying the virtual object at the first device and at the second device (Fig. 3; ¶ 47: “FIG. 3 illustrates an example system in which a first device 10 displays 2D content from a webpage that also references 3D content and a second device 15 displays the 3D content in accordance with some implementations”)

    PNG
    media_image4.png
    730
    672
    media_image4.png
    Greyscale

Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to display content on both devices.  The motivation would have been to facilitate sharing of content between devices (see Ngo, ¶ 3).
Claim 17
	The same teachings and rationales in claim 7 are applicable to claim 17.  


Claim(s) 5, 6, 9, 10, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2017/0131964) in view of Bradski (US 2016/0026253)
Claim 5
Baek does not explicitly disclose, but Bradski makes obvious receiving user input via the first device, via a controller associated with the first device, or via a controller associated with the second device (¶ 180: “In some embodiments, the user device 12 may include, or communicate with, local peripheral or input/output components such as, for example, a keyboard, mouse, joystick, gaming controller”), the user input comprising a selection to rotate, zoom in, zoom out, change color, change dimensions of the virtual object, purchase the virtual object, view items related to the virtual object, display the virtual object with one or more other virtual objects, or a combination thereof; and prompting an updated display of the virtual object at the second device (e.g. via rotation; Bradski ¶ 1579: “FIG. 99C, in response to the user grasping and pulling gesture (FIG. 98B), the AR system may render a virtual three-dimensional model 9840 to the user's field of vision, for example located between the user and the virtual television or virtual monitor. When using a light field, a user may even be able to walk around the vehicle or rotate the three-dimensional model of the vehicle in order to examine the vehicle from various different viewpoints or perspectives.”)
	Before the effective date of this application it would have been obvious to one of ordinary skill in the art to provide interaction with the virtual object as claimed.  The motivation would have been to allow a user to interact with virtual content in the same manner as conventional content. 
Claim 6
Baek does not explicitly disclose, but Bradski makes obvious wherein the updated display comprises a rotated, zoomed in, zoomed out, color variation, or geometrically modified view of the virtual object (e.g. via rotation; Bradski ¶ 1579: “FIG. 99C, in response to the user grasping and pulling gesture (FIG. 98B), the AR system may render a virtual three-dimensional model 9840 to the user's field of vision, for example located between the user and the virtual television or virtual monitor. When using a light field, a user may even be able to walk around the vehicle or rotate the three-dimensional model of the vehicle in order to examine the vehicle from various different viewpoints or perspectives.”)
Before the effective date of this application it would have been obvious to one of ordinary skill in the art to provide interaction with the virtual object as claimed.  The motivation would have been to allow a user to interact with virtual content in the same manner as conventional content.
Claim 9
Baek does not disclose, but Bradski makes obvious prompting a display of a payment interface for purchase of the virtual object (Bradski, ¶ 1616: “For example, virtual icon may automatically populate within the field-of-view of the user, providing various purchase-related options to the user. Or, in a related embodiment, the item may simply be placed in a "shopping cart" or similar storage bag, such that the user can check out the item later.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to apply AR to a purchasing interface.  Use of a payment interface is the same as in conventional use in web technologies such as shopping carts and would therefore serve the same purpose in an augmented reality system as in conventional use via a web browser or mobile application. 
Claim 10

Baek does not disclose, but Bradski makes obvious further comprising: determining transaction specifications associated with the virtual object, the transaction specifications including weight, price, delivery information, color, geometric dimensions, promotional code(s), user review(s), image(s) of the object, size information, use information, material composition, nutritional information, dosage, serving size, ingredient information, warnings, warranty information, or a combination thereof; and prompting the display of the payment interface to include the transaction specifications  (Bradski, ¶ 1178, 1575-76:  “For example, gestures may be used in the various user interface embodiments discussed below. These same concepts help the system recognize the gesture and perform a command (e.g., open an application, display a user interface, purchase an item, switch applications, etc.). Thus, the principles outlined here pertaining to recognizing gestures, and retrieving the command associated with the gesture may be used in almost all the embodiments described below. It should be appreciated that these concepts will not be repeated during the discussion of specific embodiments for the purposes of brevity…the user gestures to perform research on the particular vehicle….In response, the individual AR system 9801 may re-render the second virtual screen with related media content (e.g., vehicle specifications, vehicle reviews from experts, vehicle reviews from friends, recent cost trends, repair trends, recall notices”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to display relevant information as claimed.  The motivation would have been to assist a user in purchasing decisions, which is improved by the in context nature of augmented reality.  
Claim 15
	The same teachings and rationales in claim 5 are applicable to claim 15.  
Claim 16
	The same teachings and rationales in claim 6 are applicable to claim 16.  
Claim 19
	The same teachings and rationales in claim 9 are applicable to claim 19.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611